Citation Nr: 1135198	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for a left shoulder disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for a right shoulder disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.  Thereafter, the Atlanta, Georgia, RO assumed jurisdiction.  

In December 2008, the Veteran appeared at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record.  

In a July 2010 decision, the Board increased the Veteran's disability evaluation for a right shoulder disability from 10 to 20 percent and denied an evaluation in excess of 10 percent for a left shoulder disability.  

The Veteran appealed the July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court, in conjunction with a Joint Motion for Remand (JMR) filed by the parties, remanded the January 2010 decision to the Board for compliance with instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

In the JMR, the parties indicated that a remand was necessary because the Board failed to ensure that VA complied with its duty to assist the Veteran in substantiating his claims.  The parties stated that VA failed to obtain relevant treatment records from the Carl Vinson VA Medical Center (MC), and the Board erred in failing to address whether a new medical examination was necessary in light of the evidence of record showing a material change in the severity of his shoulder disabilities since the last VA evaluation in August 2007.  

The parties to the Joint Motion agreed that a remand was necessary to obtain any outstanding records from the Carl Vinson VAMC.  The parties noted that the Veteran submitted a statement in December 2009 that he was given a MRI at Carl Vinson in November 2009, but there was nothing in the record that VA sought to obtain the MRI report or other possible treatment records.  Similarly, in January 2010, he reported having been evaluated for shoulder pain at the Dublin VAMC earlier that month.  The Board notes that the Carl Vinson VAMC is also known as the Dublin VA Medical Center.  The RO did in fact print out VA treatment records from the Dublin Medical System in May 2010, but for unknown reasons these records did not contain the treatment referred to by the Veteran.  

The parties also indicated that the Board, in denying the claim for increased ratings in July 2010, relied upon an August 2007 VA examination, which revealed range of motion testing within the 10 and 20 percent rating criteria.  The parties observed that the Veteran submitted lay and medical evidence indicating a significant worsening of his shoulder disabilities subsequent to the August 2007 examination.  They noted the Veteran's December 2008 testimony and the submission of subsequent private treatment records showing a worsening of the shoulder conditions.  

The parties indicated that in light of the evidence of record showing a material change in the Veteran's level of disability, to include new and more severe pathological changes in both shoulders since his last VA evaluation, a remand was necessary in order to provide the Veteran with a new medical examination that adequately addressed the current state of his condition.  

The Board further notes that subsequent to the July 2010 decision numerous private and VA treatment records have been added to the record, including numerous entries concerning the left and right shoulder.  The Board also observes that the Veteran underwent arthroscopic surgery on his left shoulder in September 2010 and on his right shoulder in December 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated him for any left and right shoulder disorder from 2006 to the present.  Following receipt of proper authorization, where necessary, the records from these identified care providers/treatment facilities should be obtained and associated with the claims folder.  

2.  Obtain copies of all treatment records of the Carl Vinson VAMC from December 2006 to the present, to include the above referenced MRI report.  

3.  Schedule the Veteran for a VA examination to assess the severity of his left and right shoulder disabilities.  All indicated tests and studies, to include x-rays, must be performed and all findings must be reported in detail.  The claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  

The examiner must report the Veteran's ranges of motion for the left and right shoulder in terms of degrees.  The examiner should determine whether the left or right shoulder disorder is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

The examiner is specifically requested to indicate the absence/presence of the following for each shoulder:  limitation of motion at shoulder level; limitation of motion midway between the side and shoulder level; limitation of motion limited to 25 degrees from the side; malunion of the humerus with moderate or marked deformity; recurrent dislocations of the scapulohumeral joint, with either infrequent episodes and guarding of movement only at shoulder level or frequent episodes and guarding of all arm movements; fibrous union; nonunion (false flail joint); loss of head of (flail shoulder); impairment of the clavicle or scapula with malunion, or nonunion without loose movement, or nonunion with loose movement, or dislocation; or ankylosis of the scapulohumeral joint where abduction, unfavorable, is limited to 25 degrees from the side, intermediate between favorable and unfavorable, or favorable with abduction to 60 degrees and can reach mouth and head.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination- evaluation of the severity of the Veteran's service-connected left and right shoulder disorders.  

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected left and right shoulder disorders, if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b).  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


